        Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 1 of 20




                                                                               21-MJ-4032-DHH
                                                                               21-MJ-4035-DHH
                                                                               21-MJ-4036-DHH

                             AFFIDAVIT IN SUPPORT OF
                        APPLICATION FOR SEARCH WARRANTS

       I, Lisa A. Crandall, being first duly sworn, hereby depose and state as follows:

                                      INTRODUCTION
1.     I have been employed as a Special Agent of the FBI since June 2010 and I am currently

       assigned to the Boston Division, Lakeville Resident Agency. While employed by the FBI,

       I have investigated federal criminal violations related to, among other things, the online

       sexual exploitation of children. I have received training in the area of child pornography

       and child exploitation and have had the opportunity to observe and review numerous

       examples of child pornography (as defined in 18 U.S.C § 2256) in different forms of media

       including computer media.

2.     I make this affidavit in support of an application for search warrants seeking authorization

       to search electronic equipment, specifically: a black iPhone (“iPhone”), which contains a

       SIM1 card, that is assigned ICC ID2 number 356842110779316, as well as a SIM card that

       is assigned ICC ID number 89148000005970515789, and a SIM card that is assigned ICC

       ID number 89148000006067904159 (hereinafter collectively, the “TARGET DEVICES”),

       which were all seized from DOMENIQUE DEQUON HINES (“Hines”), year of birth

                              
1
  A SIM (subscriber identity module or subscriber identification module) card is essentially a
smart card inside a mobile phone, carrying an identification number unique to the owner, storing
personal data, and preventing operation if removed. SIM cards are sometimes removable and
sometimes interchangeable – that is, in some circumstances, an individual could remove a SIM
card from his phone and insert a different SIM card into that phone in order to access the
information contained on the second SIM card.
2
  ICC ID (Integrated Circuit Card Identifier) identifies each SIM internationally. It is inscribed
on the back of the SIM Card. A full ICC ID is 19 or 20 characters long and can be thought of as
the serial number of the SIM Card. It is also considered as the Issuer’s Identification Number.
                                                1

        Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 2 of 20




       1997, at his December 3, 2020, arrest in Illinois and remain in the possession of law

       enforcement, as described in Attachment A. Based on the facts set forth in this affidavit,

       there is probable cause to believe that the TARGET DEVICES, as described in Attachment

       A, contain evidence, instrumentalities, or fruits of violations of 18 U.S.C. §§ 2251(a) and

       (e), as described in Attachment B.

3.     The statements contained in this affidavit are based in part on information provided by FBI

       Special Agents and other law enforcement officials; written reports about this and other

       investigations that I have received, directly or indirectly, from other law enforcement

       agents; information gathered from the service of subpoenas; the results of physical and

       electronic surveillance conducted by law enforcement agents; independent investigation

       and analysis by FBI agents/analysts and computer forensic professionals; and my

       experience, training, and background as a Special Agent with the FBI. Because this

       affidavit is submitted for the limited purpose of securing authorization for the requested

       search warrants, I have not included each and every fact known to me concerning this

       investigation. Instead, I have set forth only the facts that I believe are necessary to establish

       probable cause.

                            STATEMENT OF PROBABLE CAUSE

4.     On December 1, 2020, a criminal complaint and arrest warrant issued charging Hines, of

       Illinois, with Sexual Exploitation of Children, in violation of 18 U.S.C. §§ 2251(a) and (e).

       See docket # 20-mj-04300-DHH. The affidavit submitted in support of that complaint is

       attached hereto as Exhibit 1 and incorporated herein.3


                               
3
 On January 12, 2021, a grand jury returned a one count indictment charging Hines with the same
offense. See docket # 21-cr-10011-WGY.

                                                  2

     Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 3 of 20




5.   On December 3, 2020, Hines was arrested in Illinois pursuant to the federal arrest warrant

     issued on December 1, 2020. At the time of Hines’ arrest, multiple items were located on

     his person, including a black iPhone containing one SIM card (that is assigned ICC ID

     number 356842110779316) that was located on his person as well as two other SIM cards

     that were in his wallet (collectively, the TARGET DEVICES).

6.   In the course of his arrest, Hines was provided with his Miranda warnings, which he

     waived and he consented to an interview. During the interview, Hines provided authorities

     with the pin code used to unlock the iPhone seized from his person (and described herein

     and in Attachment A) and provided the telephone number of (XXX) XXX-1013 as the one

     assigned to his iPhone. Hines stated that he did not recognize the telephone number ending

     in the last four digits of telephone number (XXX) XXX-3688, which was the number used

     to communicate with Minor A, as described in Exhibit 1.

7.   The iPhone was placed into airplane mode by law enforcement and the TARGET

     DEVICES were seized by FBI and are currently in the custody of FBI and being stored at

     its facilities, as described in Attachment A. From my training and experience and the

     training and experience of law enforcement personnel who routinely handle this type of

     equipment, I understand that it has been stored in a manner in which its contents are, to

     extent material to the investigation, in substantially the same state as they were when it

     first came into agents’ possession.

8.   In the course of this investigation, I have reviewed records obtained from Verizon Wireless,

     which identify telephone number (XXX) XXX-3688 and telephone number (XXX) XXX-

     1013 as being subscribed to by Hines. Telephone number (XXX) XXX-3688 had an




                                              3

        Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 4 of 20




       effective date of October 6, 2020 and was changed to inactive on November 7, 2020.4 The

       ICC ID assigned to telephone number (XXX) XXX-3688 was 89148000006067904159,

       which was the same ICC ID located on one of the SIM cards located within Hines’ wallet.

       Records also identified that a silver iPhone 6S 32GB was assigned to telephone number

       (XXX) XXX-3688.5

9.     Per Verizon Wireless, telephone number (XXX) XXX-1013 had an effective date of

       November 7, 2020. A black iPhone SE 20 64GB – i.e., the model seized from Hines at his

       arrest – was identified by Verizon as being assigned to telephone number (XXX) XXX-

       1013.

10.    In summary, as outlined in Exhibit 1, the investigation has determined that Hines

       communicated with Minor A, via iMessage,6 over an approximately ten-day period from a

       specific telephone number, namely, (XXX) XXX-3688. During the course of their on-line

       conversations, Hines induced, enticed and coerced Minor A to create and send to him

       sexually explicit pictures of Minor A. Minor A complied. Further investigation has

       determined that telephone number (XXX) XXX-3688 corresponds with the SIM card

       bearing ICC ID 891480000006067904159, which was located in Hines’ wallet, at the time

       of his arrest, along with another loose SIM card and an iPhone containing a third SIM card.

     CHARACTERISTICS COMMON TO CONSUMERS OF CHILD PORNOGRAPHY



                             
4
  Minor A’s parents reported that Hines’ communication with Minor A ended on the afternoon of
November 6, 2020.
5
  At present, the FBI is unaware of the location of the silver iPhone 6S 32GB.
6
  iMessage is a service provided by Apple that allows users to send texts, documents, photos,
videos, contact information, and group messages over the Internet to other users of Apple
devices. If a user has multiple Apple devices with the iMessage application installed, he can
access his iMessages from any of those devices, regardless of which device was used to send
them.
                                                4

        Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 5 of 20




11.    Based on my training, experience, and information provided by other law enforcement

       officers related to investigations involving child pornography, the sexual abuse of children,

       and other forms of child exploitation, I am aware that individuals who create, possess,

       receive, distribute, or access with intent to view child pornography – including those who

       employ, use, persuade, induce, entice or coerce minors to engage in sexually explicit

       conduct for the purpose of producing child pornography – (collectively, “consumers” of

       child pornography) have a sexual interest in children and in images/videos of children.7

       Additionally, I am aware that there are certain characteristics common to such consumers

       of child exploitation material, as outlined in the following paragraphs.

12.    The majority of consumers of child pornography are persons who have a sexual attraction

       to children. They receive sexual gratification and satisfaction from sexual fantasies fueled

       by depictions of children that are sexual in nature.

13.    Consumers of child pornography may collect sexually explicit materials, which may

       consist of hard copy and digital images and videos for their own sexual gratification. These

       individuals often also collect child erotica, which may consist of images or text that do not

       rise to the level of child pornography, but which nonetheless fuel their deviant sexual

       fantasies involving children. Non-pornographic, seemingly innocuous images of minors

       are often found on computers and digital storage devices that also contain child

       pornography, or that are used to communicate with others about sexual activity or interest

       in children. Such images are useful in attempting to identify actual minors depicted in

       child pornography images found during the execution of a search warrant. In certain cases,



                              
7
 In 2018, Hines was convicted of Child Pornography/Solicitation of Child out of McHenry
County, Illinois. The minor victim in that case was 13 years old. See case # 17CF001310.
                                                 5

           Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 6 of 20




          such images may also assist in determining the origins of a particular child pornography

          image or series of images.

14.       Many consumers of child pornography maintain their sexually explicit materials for several

          years and may go to great lengths to conceal and protect from discovery, theft, and damage

          their collections of illicit materials.8 They regularly maintain their collections in the

          privacy and security of their homes, inside their cars, on their person, or in cloud-based

          online storage. (Indeed, some devices, like phones, thumb drives, and SIM cards, are small

          enough to effectively keep and conceal on one’s person.) Depending on their technical

          expertise, access to child pornography on seemingly “safe” networks like Tor, or struggle

          with addiction to child pornography, many consumers of child pornography have been

          found to download, view, and then delete child pornography on their digital devices on a

          cyclical and repetitive basis. 

15.       Importantly, evidence of such activity, including deleted child pornography, often can be

          located on these individuals’ computers and digital devices through the use of forensic

          tools. Indeed, the very nature of electronic storage means that evidence of the crime is

          often still discoverable for extended periods of time even after the individual “deleted” it.9




                                  
8
      See United States v. Morales-Aldahondo, 524 F.3d 115, 117-119 (1st Cir. 2008) (3-year delay
      between last download and warrant application not too long, given affiant testimony that
      consumers of child pornography value collections and thus often retain them for a period of
      time, and consumers who use computers to access child pornography are likely to use
      computers to store their collections).
9
      See United States v. Carroll, 750 F.3d 700, 706 (7th Cir. 2014) (concluding that 5-year delay
      was not too long because “staleness inquiry must be grounded in an understanding of both the
      behavior of child pornography collectors and of modern technology”); see also United States
      v. Seiver, 692 F.3d 774 (7th Cir. 2012) (Posner, J.) (collecting cases, e.g., United States v. Allen,
      625 F.3d 830, 843 (5th Cir. 2010); United States v. Richardson, 607 F.3d 357, 370-71 (4th Cir.
      2010); United States v. Lewis, 605 F.3d 395, 402 (6th Cir. 2010)).
                                                      6

      Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 7 of 20




16.   Based upon training and experience, I know that persons engaged in the production and

      possession of child erotica are also often involved in the production and possession of child

      pornography. Likewise, I know from training and experience that persons involved in the

      production and possession of child pornography are often involved in the production and

      possession of child erotica.

17.   Based on my training, knowledge, experience, and conversations with others in law

      enforcement, I understand that an individual who possesses images and/or videos depicting

      child pornography on one digital storage device and/or Internet email or online storage

      account is likely to possess child pornography on additional digital storage devices and/or

      Internet email or online storage accounts that he possesses or controls. Additionally, based

      on this training and experience, I understand that even if the target uses a portable device

      (such as a mobile phone) to access the Internet and child pornography, it is more likely

      than not that evidence of this access will be found in his home or other location that is

      secure, including on digital devices other than the portable device (for reasons including

      the frequency of “backing up” or “synching” mobile phones to computers or other digital

      devices). 

18.   Based on all of the information contained herein, in addition to the fact that HINES was

      convicted of Child Pornography/Solicitation of Child in Illinois in 2018 based on an

      offense involving a 13 years old child, I believe that HINES likely displays characteristics

      common to consumers of child pornography.

19.   I am aware that a SIM card is critical for cell phone use. Without a SIM card, the cell

      phone cannot connect to a wireless carrier’s cellular network. SIM cards store the cell

      phone number, and other identifying numbers. SIM cards can also store some contacts as



                                                7

      Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 8 of 20




      well as text messages. Based on my training and experience, it is not common for an

      individual to carry multiple SIM cards on his/her person. In this case, HINES was

      carrying one mobile phone and two additional SIM cards, which implies that the contents

      of the loose SIM cards were important to him.

             BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

20.   I have had training and experience in the investigation of computer-related crimes,

      including those involving sexual exploitation of children and child pornography. Based on

      my training and experience, and information provided by other law enforcement officers,

      I know the following:

         (a) Computers and digital technology are the primary way in which individuals

             interested in child pornography interact with each other. Computers basically serve

             four functions in connection with child pornography: production, communication,

             distribution, and storage. Digital cameras and smartphones with cameras save

             photographs or videos as a digital file that can be directly transferred to a computer

             by connecting the camera or smartphone to the computer, using a cable or via

             wireless connections such as “WiFi” or “Bluetooth.”

         (b) Photos and videos taken on a digital camera or smartphone may be stored on a

             removable memory card in the camera or smartphone. These memory cards are

             often large enough to store thousands of high-resolution photographs or videos.

         (c) The computer’s ability to store images in digital form makes the computer itself an

             ideal repository for child pornography. The size of the electronic storage media

             (commonly referred to as the hard drive) used in home computers has grown

             tremendously within the last several years. Electronic storage media of various



                                               8

    Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 9 of 20




         types – to include computer hard drives, external hard drives, CDs, DVDs, and

         “thumb,” “jump,” or “flash” drives, which are very small devices that are plugged

         into a port on the computer – can store thousands of images or videos at very high

         resolution. It is extremely easy for an individual to take a photo or a video with a

         digital camera or camera-bearing smartphone, upload that photo or video to a

         computer, and then copy it (or any other files on the computer) to any one of those

         media storage devices. Some media storage devices can easily be concealed and

         carried on an individual’s person, or in his car. Smartphones and/or mobile phones

         are also often carried on an individual’s person.

      (d) The Internet affords individuals several different venues for obtaining, viewing, and

         trading child pornography in a relatively secure and anonymous fashion.

      (e) Individuals also use online resources to retrieve and store child pornography,

         including services offered by Internet Portals such as Google, Yahoo!, and Hotmail,

         among others. The online services allow a user to set up an account with a remote

         computing service that provides e-mail services as well as electronic storage of

         computer files in any variety of formats. A user can set up an online storage account

         from any computer (including smartphones) with access to the Internet. Evidence

         of such online storage of child pornography is often found on the user’s computer.

         Even in cases where online storage is used, however, evidence of child pornography

         can be found on the user’s computer in most cases.

      (f) As is the case with most digital technology, communications by way of computer

         (including smartphones) can be saved or stored on the computer used for these

         purposes. Storing this information can be intentional, i.e., by saving an e-mail as a



                                            9

      Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 10 of 20




              file on the computer or saving the location of one’s favorite websites in, for

              example, “bookmarked” files.           Digital information can also be retained

              unintentionally, e.g., traces of the path of an electronic communication may be

              automatically stored in many places (e.g., temporary files or ISP client software,

              among others). In addition to electronic communications, a computer user’s

              Internet activities generally leave traces or “footprints” in the web cache and history

              files of the browser used.

        SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

21.   Many smartphones (which are included in Attachment B’s definition of “hardware”) can

      now function essentially as small computers. Apple iPhones, such as HINES’ phone, are

      a type of smartphone. Smartphones have capabilities that include serving as a wireless

      telephone, digital camera, portable media player, GPS navigation device, sending and

      receiving text messages and e-mails, and storing a vast range and amount of electronic

      data. Examining data stored on devices of this type can uncover, among other things,

      evidence that reveals or suggests who possessed or used the device.

22.   Based on my knowledge, training, experience, and information provided to me by other

      agents, I know that computer files or remnants of such files can be recovered months or

      even years after they have been written, downloaded, saved, deleted, or viewed locally or

      over the Internet. Electronic files downloaded to a storage medium can be stored for years

      at little or no cost.

23.   Even when files have been deleted, they can be recovered months or years later using

      forensic tools. This is so because when a person “deletes” a file on a computer, the data

      contained in the file does not actually disappear; rather, that data remains on the storage



                                                10

      Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 11 of 20




      medium until it is overwritten by new data. Deleted files, or remnants of deleted files, may

      reside in free space or slack space—that is, in space on the storage medium that is not

      currently being used by an active file—for long periods of time before they are overwritten.

      In addition, a computer’s operating system may also keep a record of deleted data in a

      “swap” or “recovery” file.

24.   Wholly apart from user-generated files, computer storage media – in particular, computers’

      internal hard drives – contain electronic evidence of how the computer has been used, what

      it has been used for, and who has used it. This forensic evidence can take the form of

      operating system configurations, artifacts from operating system or application operation,

      files system data structures, and virtual memory “swap” or paging files. It is technically

      possible to delete this information, but computer users typically do not erase of delete this

      evidence because special software is usually required for that task.

25.   Similarly, files that have been viewed over the Internet are sometimes automatically

      downloaded into a temporary Internet directory or “cache”. An Internet browser often

      maintains a fixed amount of hard drive space devoted to these files, and the files are

      overwritten only as they are replaced with more recently viewed Internet pages or if a user

      takes steps to delete them.

26.   As further described in Attachment B, this application seeks permission to locate not only

      computer files that might serve as direct evidence of the crimes described on the warrants,

      but also for forensic electronic evidence that establishes how computers were used, the

      purpose of their use, who used them, and when. There is probable cause to believe that

      this forensic electronic evidence will be on any storage medium in the TARGET DEVICES

      because:



                                               11

    Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 12 of 20




    a.   Data on the storage medium can provide evidence of a file that was once on the

         storage medium but has since been deleted or edited, or of a deleted portion of a

         file (such as a paragraph that has been deleted from a word processing file). Virtual

         memory paging systems can leave traces of information on the storage medium that

         show what tasks and processes were recently active.          Web browsers, e-mail

         programs, and chat programs store configuration information on the storage

         medium that can reveal information such as online nicknames and passwords.

         Operating systems can record additional information, such as the attachment of

         peripherals, the attachment of USB flash storage devices or other external storage

         media, and the times the computer was in use. Computer file systems can record

         information about the dates files were created and the sequence in which they were

         created, although this information can later be falsified.

    b.   Information stored within a computer and other electronic storage media may

         provide crucial evidence of the “who, what, why, when, where, and how” of the

         criminal conduct under investigation, thus enabling the United States to establish

         and prove each element or alternatively, to exclude the innocent from further

         suspicion. In my training and experience, information stored within a computer or

         storage media (e.g., registry information, communications, images and movies,

         transactional information, records of session times and durations, internet history,

         and anti-virus, spyware, and malware detection programs) can indicate who has

         used or controlled the computer or storage media. This “user attribution” evidence

         is analogous to the search for “indicia of occupancy” while executing a search

         warrant at a residence. The existence or absence of anti-virus, spyware, and



                                           12

    Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 13 of 20




         malware detection programs may indicate whether the computer was remotely

         accessed, thus inculpating or exculpating the computer owner. Further, computer

         and storage media activity can indicate how and when the computer or storage

         media was accessed or used. For example, computers typically contain information

         that logs: computer user account session times and durations, computer activity

         associated with user accounts, electronic storage media that connected with the

         computer, and the IP addresses through which the computer accessed networks and

         the Internet. Such information allows investigators to understand the chronological

         context of computer or electronic storage media access, use, and events relating to

         the crime under investigation. Additionally, some information stored within a

         computer or electronic storage media may provide crucial evidence relating to the

         physical location of other evidence and the suspect. For example, images stored on

         a computer may both show a particular location and have geolocation information

         incorporated into its file data. Such file data typically also contains information

         indicating when the file or image was created. The existence of such image files,

         along with external device connection logs, may also indicate the presence of

         additional electronic storage media (e.g., a digital camera or cellular phone with an

         incorporated camera). The geographic and timeline information described herein

         may either inculpate or exculpate the computer user. Last, information stored

         within a computer may provide relevant insight into the computer user’s state of

         mind as it relates to the offense under investigation. For example, information

         within the computer may indicate the owner’s motive and intent to commit a crime

         (e.g., internet searches indicating criminal planning), or consciousness of guilt (e.g.,



                                           13

      Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 14 of 20




             running a “wiping” program to destroy evidence on the computer or password

             protecting/encrypting such evidence in an effort to conceal it from law

             enforcement).

27.   A person with appropriate familiarity with how a computer works can, after examining this

      forensic evidence in its proper context, draw conclusions about how computers were used,

      the purpose of their use, who used them, and when.

28.   The process of identifying the exact files, blocks, registry entries, logs, or other forms of

      forensic evidence on a storage medium that are necessary to draw an accurate conclusion

      is a dynamic process. While it is possible to specify in advance the records to be sought,

      computer evidence is not always data that can be merely reviewed by a review team and

      passed along to investigators. Whether data stored on a computer is evidence may depend

      on other information stored on the computer and the application of knowledge about how

      a computer behaves. Therefore, contextual information necessary to understand other

      evidence also falls within the scope of the warrant.

29.   Further, in finding evidence of how a computer was used, the purpose of its use, who used

      it, and when, sometimes it is necessary to establish that a particular thing is not present on

      a storage medium. For example, the presence or absence of counter-forensic programs or

      anti-virus programs (and associated data) may be relevant to establishing the user’s intent.

30.   I know that when an individual uses a computer to obtain or access child pornography, the

      individual’s computer will generally serve both as an instrumentality for committing the

      crime, and also as a storage medium for evidence of the crime. The computer is an

      instrumentality of the crime because it is used as a means of committing the criminal

      offense. The computer is also likely to be a storage medium for evidence of crime. From



                                               14

      Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 15 of 20




      my training and experience, I believe that a computer used to commit a crime of this type

      may contain: data that is evidence of how the computer was used; data that was sent or

      received; notes as to how the criminal conduct was achieved; records of Internet

      discussions about the crime; and other records that indicate the nature of the offense.

31.   These warrants authorize a review of electronic storage media seized, electronically stored

      information, communications, other records and information seized, copied or disclosed

      pursuant to these warrants in order to locate evidence, fruits, and instrumentalities

      described in these warrants. The review of this electronic data may be conducted by any

      government personnel assisting in the investigation, who may include, in addition to law

      enforcement officers and agents, attorneys for the government, attorney support staff, and

      technical experts. Pursuant to these warrants, the FBI may deliver a complete copy of the

      seized, copied, or disclosed electronic data to the custody and control of attorneys for the

      government and their support staff for their independent review.




                                               15

      Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 16 of 20




                                       CONCLUSION

32.   Based on the facts set forth in this affidavit, there is probable cause to believe that the

      TARGET DEVICES, as described in Attachment A, contain evidence, instrumentalities,

      or fruits of violations of 18 U.S.C. §§ 2251(a) and (e), as described in Attachment B. I

      respectfully request that this Court issue search warrants for the TARGET DEVICES

      authorizing the seizure and search of the items described in Attachment B.



      Sworn to under the pains and penalties of perjury,


                                           ______________________________
                                           Special Agent Lisa A. Crandall
                                           Federal Bureau of Investigation



      Sworn to me telephonically in accordance with Fed. R. Crim. P. 4.1 on Februaryy ___,
                                                                                       17
      2021.     4:33 P.M.

                                           ___________________________________
                                                               _________
                                                                    _____
                                                                       ____
                                                                          _____
                                                                             ______
                                           DAVID H. HENNESSY
                                           UNITED STATES MAGISTRATE
                                                               IST
                                                                 ST
                                                                  TRA  TE JUDGE
                                                                     ATE    JUD
                                                                             U G




                                              16

       Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 17 of 20




                                       ATTACHMENT A

                                    Property to be Searched
The TARGET DEVICES were seized from Domenique Dequon Hines on or about December 3,

2020, and are in the custody of FBI Boston, located at its offices at 201 Maple Street, Chelsea,

Massachusetts. They are:

    1. a black iPhone (“iPhone”), which contains a SIM card that is assigned ICC ID

       356842110779316;

    2. a SIM card that is assigned ICC ID 89148000005970515789; and

    3. a SIM card that is assigned ICC ID 89148000006067904159.




                                                1

    Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 18 of 20




                                 ATTACHMENT B
                      Description of Information to be Seized
    I.   All records, in whatever form, and tangible objects that constitute evidence, fruits,

         or instrumentalities of 18 U.S.C §§ 2251(a) and (e), including those related to:

         A.     The following topics:

                1.      Child pornography;

                2.      The sexual abuse or exploitation of children;

                3.      The identity of any child depicted in videos and photographs located

                        in the equipment or discussed in any communications related to the

                        sexual abuse or exploitation of children; and

                4.      Minor A.

         B.     Any communication(s) relating to child pornography, the sexual abuse or

                exploitation of children, Minor A, or the identity of any child depicted in

                videos and photographs located in the equipment;

         C.     The identity of any person who sent or received communication(s) relating

                to child pornography, the sexual abuse or exploitation of children, Minor A,

                or the identity of any child depicted in videos and photographs located in

                the equipment;

         D.     Any social media account(s) used to send or receive any communication(s)

                relating to child pornography, the sexual abuse or exploitation of children,

                Minor A, or the identity of any child depicted in videos and photographs

                located in the equipment;

         E.     The travel or whereabouts of DOMENIQUE DEQUON HINES between

                October 28, 2020 and November 7, 2020;

                                            1

         Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 19 of 20




                F.     Evidence of who used, owned, or controlled the equipment;

                G.     Evidence of the times the equipment was used;

                H.     The identity, location, and travel of any co-conspirators;

                I.     Passwords, encryption keys, and other access devices that may be necessary

                       to access the equipment;

                J.     Evidence of the equipment’s Internet activity, including IP addresses used

                       to connect to the internet, firewall logs, caches, browser history and cookies,

                       “bookmarked” or “favorite” web pages, search terms that the user entered

                       into any Internet search engine, and records of user-typed web addresses;

                K.     Evidence of the attachment of other hardware or storage media;

                L.     Evidence of counter forensic programs and associated data that are designed

                       to eliminate data;

                M.     Contextual information necessary to understand the evidence described in

                       Attachments A and B.

         II.    Serial numbers and any electronic identifiers that serve to identify the computer

                equipment.

                                            DEFINITIONS

    For the purpose of these warrants:

    A.         “Equipment” means any hardware, software, storage media, and data.

    B.         “Hardware” means any electronic device capable of data processing (such as a

               computer, digital camera, cellular telephone, iPhone and or smartphone, wireless

               communication device, or GPS navigation device); any peripheral input/output

               device (such as a keyboard, printer, scanner, monitor, and drive intended for



                                                  2

         Case 4:21-mj-04032-DHH Document 4-1 Filed 02/17/21 Page 20 of 20




             removable storage media); any related communication device (such as a router,

             wireless card, modem, cable, and any connections), and any security device, (such as

             electronic data security hardware and physical locks and keys).

    C.       “Software” means any program, program code, information or data stored in any form

             (such as an operating system, application, utility, communication and data security

             software; a log, history or backup file; an encryption code; a user name; or a

             password), whether stored deliberately, inadvertently, or automatically.

    D.       “Storage media” means any media capable of collecting, storing, retrieving, or

             transmitting data (such as a hard drive, CD, DVD, USB or thumb drive, or memory

             card).

    E.       “Data” means all information stored on storage media of any form in any storage

             format and for any purpose.

    F.       A “record” is any communication, representation, information or data. A “record”

             may be comprised of letters, numbers, pictures, sounds or symbols.




                                                3

